Citation Nr: 1225530	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-46 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from September 1963 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Chicago, Illinois, which granted service connection for PTSD and assigned a 10 percent evaluation effective from April 9, 2007.  Subsequently, while the appeal was pending, an October 2011 rating action granted an initial 30 percent evaluation for PTSD, effective from April 9, 2007.

This appeal arises from initial rating award.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that, where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Accordingly, increased initial and staged ratings will be considered in conjunction with this appeal.  

In December 2009 and again in January 2011, the Veteran requested a travel Board hearing to be scheduled at the RO in Chicago, Illinois.  A travel Board hearing was scheduled for April 2012; however, just prior to the hearing the Veteran elected to withdraw his hearing request, as reflected in an April 2012 statement on file.  

A July 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has arguably maintained that he is unemployed due, at least in part, to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC..


FINDINGS OF FACT

1.  For the entirety of the appeal period extending from April 9, 2007 forward, PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  For the entirety of the appeal period extending from April 9, 2007 forward, PTSD has not been productive occupational and social impairment with reduced reliability and productivity and /or associated symptoms and manifestations.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in April 2007 (addressing the elements of service connection prior to the grant of service connection for PTSD).  As this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) have been obtained in this case.  Post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  It does not appear that there are any outstanding VA records in this case, as the VA examination report of 2011 reflects that the Veteran reported that he was not receiving VA treatment as of that time, nor is there any subsequent indication of VA treatment.  

The Board also recognizes that the record includes reference to the Veteran's receipt of benefits from the Social Security Administration (SSA); however information on file clearly reflects that he is in receipt of SSA benefits due to retirement (as opposed to disability).  Accordingly, any available SSA records are not relevant to the claim herein decided and a remand to obtain such records is unnecessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran was afforded VA examinations in August 2007 and April 2011 in connection with the claim currently on appeal.  The Veteran and his representative have not maintained that either of these examinations was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

The Veteran filed an original service connection claim for PTSD on June 30, 2008.  

The Veteran underwent an initial VA evaluation in August 2007.  The report mentioned that the Veteran had begun a residential treatment program for substance abuse through VA in 2003, but did not complete the program.  It was also noted that he had been seen once in 2003 by a VA psychologist, at which time signs and symptoms of PTSD was shown, but these were not found to be severe enough to interfere with social or occupational functioning or to require medication.  The history indicated that the Veteran served in Vietnam as a communications specialist, wireman and infantryman, and that he received a Purple Heart.  The Veteran also provided a history of long-standing cocaine and alcohol dependence.  He indicated that he worked little jobs here and there, but received Social Security retirement as his main source of income.  

The VA report revealed that the Veteran had a good relationship with his girlfriend and young daughter, and kept active by walking or riding a bicycle.  It was mentioned that the Veteran spent his free-time visiting homeless people and reportedly still liked to smoke cocaine with friends.  Appetite and sleep were described as adequate.  The Veteran's work history reflects that he was a carpenter and foundry worker for many years prior to starting his own business and that he had subsequently done various labor jobs.  The report indicated that he had completed 2 years of college in electronic technology.  

On examination, the Veteran was well-oriented and appropriately groomed.  Speech was normal and overall intellectual and memory function were intact.  There were no indications of impairment of thought process or communication, hallucinations, or delusions.  Affect was stable and mood was worried and depressed.  It was noted that the Veteran was not dangerous to himself or others.  The Veteran's reported symptoms consisted of: exposure to traumatic stress in combat; avoidance of trauma-related topics; loss of interest in social activities with emotional numbing; irritability; difficulty concentrating; sleep impairment and startle response.  

The VA examiner commented that the Veteran's PTSD symptoms had been transient and mild with an occasional decrease in task performance or disturbance in social relationship which could be solely attributed to PTSD.  It was noted that behavior, self-care and conversation were generally normal and that substance abuse problems had impacted his productivity and family life, less so currently than previously.  Diagnoses of combat-related PTSD and cocaine dependence, in partial remission and not secondary to PTSD, were made.  A Global Assessment of Functioning (GAF) score of 70 was assigned for PTSD alone, with a score of 60 assigned for both diagnosed conditions.  The examiner opined that it was more likely than not that the Veteran met the criteria for PTSD, which was related to combat service.  It was noted that the impact of this condition on his global level of functioning was mild. 

In a November 2007 rating decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation effective from April 9, 2007 (the date of the original claim).  The Veteran appealed the initial rating assigned.

The file contains a Vet Center intake and assessment report dated in March 2008.  It was noted that the Veteran had symptoms of nightmares, sleep impairment, hypervigilance, difficulty concentrating, possible temper and anger problems, and avoidance of crowds and socializing.  The report indicated that the Veteran held several jobs post service before retiring on Social Security in 2002.  It was noted that he was still using cocaine, but was seeing a substance abuse counselor.  It was summarized that the Veteran had persistent symptoms of increased arousal - including irritability and outbursts of anger; difficulty concentrating; hypervigilance; sleep impairment; and exaggerated startle response.  

A VA record of December 2008 indicates that the Veteran had flashbacks of his mother and sister dying in a fire when he was 2 or 3 years old.  He reported having symptoms of depression and anxiety.  He denied having manic or psychotic symptoms of homicidal/suicidal ideation.  The report mentioned that the Veteran used crack cocaine once and a while.  It was noted that he was living with his fiancée and 6 year old daughter and that he received income from VA for disability and from Social Security retirement.  Chronic PTSD, anxiety disorder and depressive disorder were diagnosed and a GAF score of 50 was assigned.  

When seen by VA in June 2009 for psychotherapy, PTSD was described as stable.  The Veteran reported taking Celexa and described his mood as better.  It was noted that he was still using cocaine.  Examination revealed that the Veteran was alert and oriented.  Affect was less anxious and thought processes were logical and goal directed.  The Veteran denied having hallucinations or delusions, or suicidal/homicidal ideation.  Judgment and insight were assessed as fair.  PTSD was diagnosed and a GAF score of 60 was assigned.  

A VA PTSD examination was conducted in April 2011.  The Veteran reported that he was not undergoing any treatment for PTSD and mentioned that psychiatric medications gave him a headache.  The report stated that he had never been hospitalized for psychiatric treatment and had never gone through a VA PTSD treatment program.  It was noted that the Veteran had been evicted from several different apartments since 2007 for non-payment of rent, caused by spending on crack cocaine.  The report reflected that the Veteran had been married for 5 months and his wife was also described as a drug user.  It was noted that an 8 year old daughter lived with them and that the Veteran had a good relationship with her.  It was also mentioned that the Veteran had 3 adult children that he had not seen in 30 years.  Socially, the Veteran spent time with his wife and family and people came over to use drugs at his house.  The examiner commented that the Veteran had mild impairment of social functioning secondary to PTSD, and considerable impairment associated with cocaine abuse.  

On examination, the Veteran was appropriately groomed and well-oriented.  Speech and affect were normal.  Affect was anxious as the Veteran was facing another eviction.  Thought processes were unremarkable.   The Veteran denied having hallucinations or delusions, or suicidal/homicidal ideation.  Judgment and insight were assessed as intact.  Sleep impairment, sometimes with nightmares was reported.  The report was negative for findings of inappropriate behavior, panic attacks, episodes of violence or obsessive/ritualistic behavior.  Impulse control was described as fair.  Moderate impairment of recent and immediate memory was reported, as was mild impairment of remote memory.  With respect to employment, the report indicated that the Veteran had retired in 2002, and was eligible by virtue of age or duration of work.  

Cocaine dependence, alcohol abuse and PTSD were diagnosed on examination.  A GAF score of 70 was assigned for PTSD alone, with an overall score of 60 assigned for all diagnosed conditions.  It was specifically stated that cocaine dependence and alcohol abuse were not related to or caused by PTSD.  The examiner noted that the Veteran did not appear competent to responsibly manage his finances, as he was spending much of his income on crack.  It was explained that substance abused caused the greatest problem in the Veteran's life, with on-going - but transient and mild PTSD symptoms.  The examiner noted that there did not appear to be an significant change in the Veteran's overall functional status since he was last evaluated by VA in 2007.  He identified the Veteran's primary symptomatology as nightmares, impaired sleep and social isolation and concluded that the Veteran's PTSD symptoms were transient or mild, productive of a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In an October 2011 rating action, the RO granted an increased initial rating of 30 percent for PTSD, effective from April 9, 2007.  

Analysis

The Veteran contends that an initial evaluation in excess of 30 percent is warranted for PTSD for the entirety of the appeal period, extending from April 9, 2007.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran's disability due to service-connected depression is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Veteran primarily argues that an initial evaluation in excess of 30 percent is warranted for some or all of the appeal period extending from April 9, 2007.  Having reviewed the evidence in its entirety, the Board finds no basis for any increase.   

At the outset, the Board observes that in addition to PTSD, cocaine dependence and alcohol abuse are also currently diagnosed; all of these conditions impact the Veteran's overall level of social and industrial functioning.  In this case, VA examination reports of 2008 and 2011 include opinions to the effect that the diagnosed drug and alcohol conditions are not part and parcel of service-connected PTSD, nor secondary thereto.  Accordingly, manifestations of cocaine dependence and alcohol abuse will not be considered in conjunction with assessing the level of impairment associated with service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182  (1998) (if VA cannot distinguish by competent medical opinion the extent of symptoms that are attributable to service-related causes from those that are not, VA effectively must presume that all symptoms in question are related to service, i.e., part and parcel of the service-connected disability).  See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

In order to warrant a 30 percent evaluation, evidence consistent with a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, must be shown.  

Since April 2007 the Veteran's primary symptoms have been depressed mood, anxiety, hypervigilance, chronic sleep impairment as well as some complaints and evidence of memory loss, all of which support the currently assigned 30 percent evaluation.  

The Board has considered whether an evaluation in excess of 30 percent is warranted for any portion of the appeal period extending from April 9, 2007, the effective date of service connection for PTSD.  A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In this regard, the file fails to contain lay or clinical evidence of irregular speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood due primarily to PTSD.  

While memory impairment was shown upon VA examination of 2011, it had not been previously shown and given the Veteran's long-standing and currently manifested drug use, this manifestation has not been found to be uniquely or primarily associated with PTSD.  Similarly, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, to the extent shown have been more likely associated with the Veteran's drug and alcohol use.  In this regard, the 2011 VA examination report indicated that that substance abused caused the greatest problem in the Veteran's left, with on-going - and only transient and mild PTSD symptoms.  In the 2007 VA examination report it was also determined that the Veteran's PTSD symptoms were only mild in severity.  

Occupationally, evidence reflects that the Veteran has not worked since 2002, at which time he retired from his job either by virtue of age or duration of work.  Socially, the Veteran is recently married and caring for a young daughter; unfortunately it is clear that drug use has a significant and hugely negative impact on the family as a whole.  However, in terms of impairment attributable solely to PTSD, the VA examiner in 2011 concluded that the Veteran's PTSD symptoms were transient or mild, productive of a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  Such findings are consistent with the assignment of a 30 percent evaluation but no greater.  

Significantly, the examiner also pointed out that there did not appear to be any significant change in the Veteran's overall functional status since he was last evaluated by VA in 2007.  Further supporting that conclusion is the fact that a GAF score of 70 was assigned by a VA examiner for impairment associated with PTSD in 2007, and a GAF score of 70 was again assigned in 2011 by a different VA examiner.  A GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Board has also considered whether there is any indication that a 70 percent evaluation is warranted for PTSD.  The Board finds that the criteria for such an increase are not met.  Significantly, neither clinical records nor lay evidence support findings that the Veteran's PTSD manifestations include any of the enumerated criteria for such a rating, such as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.

The Board notes that the most probative evidence in this case consists of both the 2007 and 2011 VA examination reports.  Significantly, these reports include reliable and consistent findings made by qualified VA physicians.  In both 2007 and 2011, GAF scores of 70 were assigned and the severity of the Veteran's PTSD was assessed as mild.  Significantly, the 2011 VA examination report reflects that the examiner concluded that overall, the results of the 2011 examination revealed no significant changes when compared to VA examination results of 2007.  Accordingly, while findings of exacerbation of PTSD are reflected by the Vet Center report of March 2008 and in a December 2008 VA record, it is clear that these were acute exacerbations, which were not chronically nor subsequently shown.  The Board also observes that the GAF scores of 50 and 60 shown by December 2008 and June 2009 VA records, respectively, are not adequately supported or explained by the clinical findings in those records, nor is it clear that the Veteran's diagnosed drug and alcohol conditions were excluded from consideration in assigning those GAF scores.  

A disability rating is based on an assessment of the overall level of industrial and social impairment associated with PTSD and not a snapshot from a specific date or single interview.  In this case, the overall picture is consistent with the assignment of a 30 percent evaluation, and no higher.  Accordingly, the preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent for PTSD for any portion of the appeal period.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.

Extraschedular Consideration and TDIU

The Board recognizes that the Veteran and the record refer to the impact of PTSD on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic code (9411) used for evaluating the disability at issue, PTSD.  In short, for the reasons already set forth above, the rating criteria contemplate not only his symptoms but the severity of his PTSD as is reflected by the currently assigned 30 percent disability.  Moreover, the highest schedular evaluation available under that code has not yet been assigned.  Therefore, as the currently assigned 30 percent rating is adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record does not support a total schedular disability rating for PTSD, as noted above, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453-54.  As the TDIU aspect of the Veteran's claim is being for remanded for further development, it is unnecessary to discuss this issue further at this time.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  


REMAND

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for PTSD (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran had been employed until September 2002 when he was eligible for retirement by virtue of age or duration of work.  As evidenced by the currently assigned 30 percent evaluation for PTSD; PTSD has been found to be productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran also has several other service-connected conditions and a combined rating of 100 percent has been in effect since June 2010, with a combined rating of 50 percent effective from January 2005.  

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected condition(s).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


